Exhibit 10.2

 

CONFIDENTIAL TREATMENT

 

      Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

Amendment N°7

TO

CONTRACT N° GINC-C-06-0300

 

By and Between

 

GLOBALSTAR, INC.

 

and

 

THALES ALENIA SPACE
FRANCE

 

--------------------------------------------------------------------------------


 

This Amendment N°7 dated March 5th 2009  (the Amendment Effective Date)  to the
Contract referenced GINC-C-06-0300 is made between Thales Alenia Space France, a
Company organised and existing under the laws of France, having its registered
office at 26 avenue Jean François Champollion 31100 Toulouse — FRANCE
(“Contractor”) and Globalstar, Inc., a Delaware corporation with offices at 461
South Milpitas Blvd., Milpitas, California 95035, U.S.A. (“Purchaser”).

 

The Purchaser and the Contractor being hereinafter individually referred to as a
“Party” or collectively as the “Parties”.

 

RECITALS

 

Whereas, the Parties recognize the continuing progress made by Purchaser towards
completion of an Export Credit Facility for the purpose of financing a portion
of this Contract, which loan will be backed by COFACE ; and

 

Whereas, the Parties acknowledge that certain actions were not completed by the
Purchaser in meeting certain conditions set forth in Amendment 6 dated
February 5th 2009; and

 

Whereas, as a result, the Parties wish to modify certain conditions of Amendment
6; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Parties hereby modify
the Contract as set forth herein:

 

Step 1: If on or before March 12th 2009, the conditions set forth in Section C
of Amendment 6 are met, Contractor shall return to nominal performance of the
Work on March 13th 2009and, as a consequence :

 

·                  The Contractual Required Delivery Dates of Spacecraft from
Phase 1 and 2 shall be postponed by up to [*] calendar days set forth in
Amendment 6 plus [*] additional calendar days,

 

·                  The PSR ED2 Objective Dates of Spacecraft from Phase 1 and 2
shall be postponed by the [*] calendar days set forth in Amendment 6 plus [*]
additional calendar days,

 

·                  The Launch ED2 Objective Dates of Spacecraft from Phase 1 and
2 shall be postponed by the [*] calendar days set forth in Amendment 6 plus [*]
additional calendar days,

 

Step 2: If by March 12th 2009, the conditions set forth in Section C of
Amendment 6 are not met, the Parties agree to extend the Change Notice
implementing a production schedule adjustment to include re-prioritization and
re-schedule of the Work until April 1st 2009.  In that event, Purchaser shall
pay Contractor Two Million US Dollars ($2,000,000) as set forth in Amendment 6,
Article C(i). These $ 2,000,000 shall be paid by Purchaser to Contractor by fund
swift transfer as specified in the Contract and shall be a condition precedent
to the coming into force of this Step 2, failing which Article D of Amendment 6
shall become immediately applicable subject to the following changes :

 

1

--------------------------------------------------------------------------------


 

·                  March 4th 2009 shall be read as March 12th 2009, and

·                  March 5th 2009 shall be read as March 13th 2009, and

·                  April 4th 2009 shall be read as April 13th 2009.

 

Upon receipt by Contractor of these 2,000,000 $ :

 

·                  The Contractual Required Delivery Dates of Spacecraft from
Phase 1 and 2 shall be postponed by up to [*] calendar days set forth in
Amendment 6 plus [*] additional calendar days for Step 1 and up to [*]
additional calendar days for Step 2.

 

·                  The PSR ED2 Objective Dates of Spacecraft from Phase 1 and 2
shall be postponed by [*] calendar days set forth in Amendment 6 plus [*]
additional calendar days for Step 1 and up to [*] additional calendar days for
Step 2.

 

·                  The Launch ED2 Objective Dates of Spacecraft from Phase 1 and
2 shall be postponed by up to [*] calendar days set forth in Amendment 6 plus up
to [*] additional calendar days for Step 1 and up to [*] additional calendar
days for Step 2.

 

If, on April 1st 2009, the conditions set forth in Section C of Amendment 6 are
met, Contractor shall return to nominal performance of the Work on April 2nd,
2009. If these conditions are met before April 1st, the following shall be
applicable :

 

·                  The Contractual Required Delivery Dates of Spacecraft from
Phase 1 and 2 shall be postponed by up to [*] calendar days set forth in
Amendment 6  plus [*] additional calendar days for Step 1 plus one additional
calendar day for each calendar day incurred under Step 2.

 

·                  The PSR ED2 Objective Dates of Spacecraft from Phase 1 and 2
shall be postponed by up to [*] calendar days set forth in Amendment 6 plus [*]
additional calendar days for Step 1 plus one additional calendar day for each
calendar day incurred under Step 2.

 

·                  The Launch ED2 Objective Dates of Spacecraft from Phase 1 and
2 shall be postponed by up to [*] calendar days set forth in Amendment 6 plus
[*] additional calendar days for Step 1 plus one additional calendar day for
each calendar day incurred under Step 2.

 

If on April 1st 2009 the conditions set forth in Article C of Amendment 6 are
not met, Article D of Amendment 6 shall become immediately applicable subject to
the following changes :

 

·                  March 4th 2009 shall be read as April 1st,2009, and

·                  March 5th 2009 shall be read as April 2nd, 2009, and

·                  April 4th 2009 shall be read as May 4th 2009.

 

2

--------------------------------------------------------------------------------


 

Subsequent to Contractor’s return to nominal performance of the Work, the
Parties shall review and optimize the schedule of activities to determine the
appropriate schedule adjustments resulting from Amendment 6 and Amendment 7.

 

In addition, the Parties confirm their objective that with implementation of
Early Delivery ED2 Scenario 3 and Scenario 4 referred to in document Ref
G-000000813 dated January 20, 2009, to schedule the first launch to occur in Q4
2009.

 

Upon execution of this Amendment 7, Purchaser and Contractor agree that
Contractor shall immediately draw-down from the Escrow Account an amount of [*]
as payment of Invoice N°991093 corresponding to payment milestone N° 9b.

 

For clarification, the “Contractual Required Delivery Dates”, “PSR ED2 Objective
Dates” and “Launch ED2 Objective Dates” refers to the dates in the table as set
forth in Amendment 5.

 

A.           All of the terms, covenants and conditions of the Contract as may
already have been amended shall remain in full force and effect except to the
extent the same have been expressly amended or modified by the terms of this
Amendment N°7.

 

B.             All capitalized terms not otherwise defined in this Amendment N°7
shall have the meanings for such terms as set forth in the Contract.

 

EXECUTION

 

In witness whereof, the Parties have duly executed this Contract Amendment.

 

Globalstar, Inc.

 

Thales Alenia Space France

 

 

 

 

 

 

By:

/s/ Anthony J. Navarra

 

By:

/s/ Blaise Jaeger

 

 

 

 

 

 

Name: 

Anthony J. Navarra

 

Name: 

Blaise Jaeger

Title: 

President

 

Title: 

EVP and General Manager BUTL

Date:

March 6, 2009

 

Date:

March 9, 2009

 

3

--------------------------------------------------------------------------------